DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election without traverse of Group I, claims 1-13 and 15, via the response of January 13, 2022 is hereby acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wheels in claim 11 and the carrying straps in claim 12 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 15 should be revised to include line indentations which separate structural elements, in accordance with 37 CFR 1.75(i).  
In claim 9, it appears the term “mains supply” is a typographical error.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is unclear regarding the configuration of the containers and the interspace.  Lines 15 and 16 recite, “for establishing an interspace…” whereas lines 21-22 recite “a pressure inlet communicating with said interspace.”  It is unclear whether the device includes an interspace or is merely configured to be assembled into having an interspace.  The use of the phrase “said interspace” in lines 21-22 is also unclear in that the preceding claim language appears to recite that each of the two containers has an interspace, so it is 
Further regarding claim 1, line 3 of the claim recites that the second housing part is “connected to or being connectable to said first housing.”  As best understood based on the drawing and disclosure, neither container can have an interspace is the housing parts are not connected.  In other words, the claim language appears to be contradictory regarding whether the housing parts are actually assembled together or merely capable of being assembled together.  Claim 15 includes the same language and therefore has the same issue.
Regarding claim 4, the language “acting as a replacement” is unclear, in that it is unclear whether the claim language is describing an intended use or a structural configuration.  It is also unclear whether the term “replacement” is intended to mean that the second housing part is omitted.  
	Claim 5 recites three distinct numerical ranges, with two of the ranges being described as preferable and more preferable.  This language lends ambiguity to the claim scope in that it is unclear which range limits the claim scope.  See e.g. MPEP 2173.05(d)(“Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.”)
	In claim 7 the phrase “e.g. ice, dry ice, glycol, liquid nitrogen etc.” renders the claim indefinite, in that it is not clear what structural configuration is being defined.  Use e.g. MPEP 2173.05(d).
	Claim 9 also includes optional language which renders the claim indefinite because it is unclear whether the optional structure limits the claim.  See e.g. MPEP 2173.05(d)
	Claim 13 also uses the term “preferably” which renders the claim indefinite in that it is unclear whether the preferable language limits the claim scope.  See e.g. MPEP 2173.05(d)
In line 5 of claim 13, the language “common font” renders the claim indefinite, in that it is unclear how a location is constituted by a font.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Hall (US 2007/0157656) and Steiger (US 6,155,465)
Regarding claims 1 and 15 as best understood, Antheil discloses a beverage dispensing system comprising 

a connector (80), 
a tapping line (70), 
a beverage container (56) having a closure (58) for sealing against a sealing element (65),
an interspace (78), and 
a pressure inlet (76) in the claimed configuration.  
Antheil does not disclose a second beverage container with a seal and a second connector. 
Hall teaches that it is known to provide multiple containers (5) and multiple connectors (6) to a beer dispensing system (figure 1; paragraph 0015)
It would have been obvious to one skilled in the art to provide duplicate containers and duplicate connectors in the system of Antheil, based on the teaching of Hall, for the purpose of increasing the capacity of the system and/or serving more customers.  
Antheil and Hall do not disclose that the second container has a seal which is distinct from the closure.  
Steiger teaches that it is known to provide a beverage container with a removable seal (49) on the closure (14)(figure 2, column 5, line 15-20).
Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
	Regarding claim 2, Antheil discloses that said first housing part and a second housing part are separable for inserting and removing said beverage containers (compare figures 5 and 6).

	Regarding claim 5, Antheil discloses that said inner chamber defines a volume between 10 and 25 litres (see column 3, line 17).

	Regarding claim 13, Antheil as modified above accounts for much of the claimed subject matter, but does not disclose a plurality of containers wherein all tapping lines being lead in a common python to a common dispensing location and connected to a respective tapping device at said common dispensing location.
	Hall teaches that it is known to arrange a dispensing assembly with a plurality of containers (three kegs in figure 1) wherein all tapping lines being lead in a common 
It would have been obvious to arrange several containers as disclosed in Antheil in an assembly of the configuration taught by Hall for the purpose of maintaining the beverage containers in a separate cooled environment.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Hall (US 2007/0157656) and Steiger (US 6,155,465) and further in view Hoffman (US 2009/0078721)
Regarding claim 3, Antheil as modified above accounts for much of the claimed subject matter, but does not disclose that said first housing part and a second housing part are permanently connected, one of said first and second housing parts comprises a lid for inserting and removing said beverage containers.
Hoffman teaches that it is known to configure an internal bag-type container with a second part (12) permanently connected to a first part (13) and a lid (15) for inserting and removing beverage containers (21)(see figures 5 and 7).  
Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Hall (US 2007/0157656) and Steiger (US 6,155,465) and further in view Ware (US 2010/0133292).
Regarding claim 6, Antheil as modified accounts for the claimed subject matter substantially as discussed above, but does not disclose said beverage dispensing system further comprises a compressor and a gas cylinder selectively connectable to said pressure inlet for providing said pressure medium to said interspace.
Ware teaches that it is known to connect a compressor and/or gas tank to the pressure inlet of such a container (paragraph 0078).
It would have been obvious to one skilled in the art to connect a compressor and gas tank to the pressure inlet of Antheil based on the teaching of Ware for the purpose of conveying the fluid from the container using known, simple, and reliable Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Hall (US 2007/0157656) and Steiger (US 6,155,465) and further in view of Litto (US 6,220,311).
Regarding claim 8, Antheil as modified accounts for the claimed subject matter as discussed above, but does not specifically disclose that the pressure housing is thermally insulated.
Litto teaches that it is known to provide thermal insulation to such a container for the purpose of maintaining a cold temperature for a longer period of time so you can go on a picnic (column 21, lines 65-column 22, line 7).
It would have been obvious to one skilled in the art to add insulation to the pressure housing of Antheil based on the teaching of Litto for the purpose of maintaining a cold temperature for a longer period of time to facilitate going on a picnic.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Hall (US 2007/0157656) and Steiger (US 6,155,465) and further in view of Tate (US 3,321,861)
Regarding claim 9, Antheil as modified accounts for much of the claimed subject matter as discussed above, but does not disclose that said beverage dispensing system further comprises a first electric power unit including a main supply and a second power unit including a battery supply.
Tate discloses an ornamental light for a beverage system that includes a main power supply (33, 35) and a battery power supply (14).
It would have been obvious to one skilled in the art to provide the dispensing system of Antheil with a tab handle and ornamental light based on the teaching of Tate for the purpose of attracting customers with a decorative light.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Hall (US 2007/0157656) and Steiger (US 6,155,465) and further in view of Nissenen (US 2003/0183249)
Regarding claim 10, Antheil as modified accounts for much of the claimed subject matter as set forth above, but does not disclose that said second connector includes a three-way valve connected to said second beverage container and a cleaning unit including a cleaning fluid, said three-way valve defining a first position allowing extraction of said beverage from said beverage container while preventing extraction of said cleaning fluid from said cleaning unit, and, a second position allowing extraction of said cleaning fluid from said cleaning unit while preventing extraction of said beverage from said beverage container.
Nissinen teaches that it is known to provide a beverage dispensing system with a three-way valve connected to said second beverage container and a cleaning unit including a cleaning fluid, said three-way valve defining a first position allowing extraction of said beverage from said beverage container while preventing extraction of said cleaning fluid from said cleaning unit, and, a second position allowing extraction of said cleaning fluid from said cleaning unit while preventing extraction of said beverage from said beverage container (figure 1 and paragraph 0018).
It would have been obvious to one skilled in the art to provide the device of Antheil as modified with a cleaning system in the configuration taught by Nissinen for the purpose of cleaning the conduits and thereby maintaining high quality beverage.  e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Hall (US 2007/0157656) and Steiger (US 6,155,465) and further in view of Rice (US 1,772,111)
Regarding claim 11, Antheil as modified above accounts for the claimed subject matter substantially but does not disclose that said beverage dispensing system comprises wheels, a bar counter and a tapping device connected to said tapping line and positioned on said bar counter.
Rice teaches that it is known to configure a beverage dispensing system with wheels, a bar counter and a tapping device connected to said tapping line and positioned on said bar counter (figure 1).
Rice further teaches that an advantage of this configuration is to be able to move the dispenser for making sales in different locations (column 1, lines 6-11).  
It would have been obvious to one skilled in the art to configure the device of Antheil as modified in the configuration taught by Rice for the purpose of making beverage sales in different locations.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Hall (US 2007/0157656) and Steiger (US 6,155,465) and further in view of Credle (US 5,529,220).
Regarding claim 12, Antheil as modified accounts for much of the claimed subject matter as discussed above, but does not disclose said beverage dispensing system comprises carrying straps for being carried around by a user, and a hand held tapping device connected to said tapping line.
Credle teaches that it is known in the art to provide a beverage dispensing system with carrying straps for being carried around by a user, and a hand held tapping device connected to said tapping line (figure 1).  Credle teaches that an advantage of this configuration is dispensing beverage at a sporting event (column 1, line 8).
It would have been obvious to one skilled in the art to provide the device of Antheil as modified with carrying straps and a hand held tapping device, based on the teaching of Credle, for the purpose of conveniently dispensing beverage at a sporting event.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
The attached PTO-892 form includes references which are not relied on above but are considered relevant to this application, including:
Pethe (US 2014/0131380) shows a container similar to that of the claimed configuration;
Uhlig (US 4,098,434) shows a container similar to that of the claimed configuration (figure 8);
Pleet (US 4,921,135) shows a container similar to that of the claimed configuration (figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday-Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799